Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive.
Applicant’s argument is that Gogolides merely describes selectinq conditions for exposure of a polymer to an etchinq plasma such as polymer physicochemical properties including molecular weight, glass transition temperature, degree of cross-linking for controlling the geometrical characteristics of periodic or stochastic nanostructures on a surface of the polymer. Specifically, Gogolides discloses: the selection of a polymer with a specific polymer molecular weight, and the selection of an electrode temperature for nano mound formation but did not specifically disclose that providing information about at least the polymer film to a surface treatment device. In other words, information about at least one of a polymer film and a polymeric coating such as specific polymer molecular weiqht and qlass transition temperature Tq of the polymer (properties of a polymer disclosed in Gogolides) is not provided to a surface treatment device, e.g., device producing plasma etching of Gogolides.
Examiner maintains the rejection, as the claim just requires providing information related to the treatment device of a polymer film, the reference Gogolides teaches knowing all these material properties and adjusting the treatment based on these properties (col 3, lines 52-65,claim 1); therefore it would have been obvious that the step of adjusting the process would necessarily include providing information about the material to the device If we know the polymer material properties as the polymer is fed into the treatment device, then the information regarding the material properties is known. Further, the claimed invention didn’t disclose that any specific device/algorithm is used to provide the information obtained to the surface treatment device. Therefore, the information i.e. properties of polymer which has been obtained by Gogolides /Ryue/Park can be easily provided to the/any device by routine experimentation by one ordinary skilled in the art i.e. the information obtained could be manually fed and the processed accordingly or based on the polymer chosen the information can be extracted from a data base and instantly provided to the surface treatment device. A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Further, applicant argues that for claim 15, Grace didn’t disclose that providing information about at least one of the polymer film and a polymeric coating to a surface treatment device; the rejection relied on Gogolides to address the limitation which has been explained above. However further applicant argues although Grace discloses that the dose parameter is calculated based on the delivered power, the width of the treatment zone 157373226_1 PATENTSerial No. 17/255,130Atty. Dkt. No. ZIMR/0513USPand the web speed: Dose=Power/[widthxweb speed]...." (col. 4, lines 8 to 10), but Grace fails to teach the limitation regarding "calculating with an algorithm the surface atom density of at least one of the polymer film and the polymeric coating based on the information about at least one of the polymer film and the polymeric coating. However, examined relied on Ryu’s disclosure ([0155]) as this is a limitation of Claim 6 not Claim 15. Therefore, the examiner maintains the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogolides et. al.(US 8951428, listed in IDS)  in view of Ryu et. al. (US 20190345300) as evidenced by Park et. al. (US 20170226235).
A surface treatment method for a polymer film, comprising: information about at least the polymer film to a surface treatment device (col 3, lines 52-65,claim 1); adjusting at the surface treatment device based on the information residence/processing time of the polymer film in the surface treatment device (col 3, line 64); and applying the discharge of charged particles to a surface of the polymer film during the residence time of the polymer film in the surface treatment device to obtain a surface treated polymer film ((col 3, line 63-67),applying bias voltage to power on the device resulting in discharge of charge particles which is applied to the film as long it’s in the device ). As discussed above that the claimed invention didn’t require any specific device/algorithm be used to provide the information obtained to the surface treatment device. Therefore, the information i.e. properties of polymer which has been obtained by Gogolides can be easily provided to the/any device by routine experimentation by one ordinary skilled in the art i.e. the information obtained could be manually fed and the processed accordingly or based on the polymer chosen the information can be extracted from a data base and instantly provided to the surface treatment device which therefore can adjust the treatment parameter accordingly as disclosed in Gogolides.
However, Gogolides didn’t disclose providing information related to polymer film to a material density or a surface atom density. In the same field of endeavor pertaining to the art  of treating polymer film by plasma treatment, Ryu disclosed  surface density of the polymer film can be measured ([0155]) as also evidenced by Park that surface density of polymers are measured at room temperature ([0111]). As explained above the recited claim requires providing information  of a surface density to the surface treatment device but didn’t disclose any specific step/algorithm for the required process.  It would be obvious for one ordinary skilled in the art to measure the surface density of a known polymer loaded in the device as also suggested by Ryu, and enter the information by a operator or the device could calculate it automatically one the polymer properties are known as the adjusting the surface treatment device could involve adjusting all the necessary parameters for the purpose of proper treatment of the polymer film in the device.
Regarding Claim(s)  5-6, Ryu disclosed  surface density of the polymer film can be measured ([0155]) as also evidenced by Park that surface density of polymers are measured at room temperature ([0111]).
Regarding the algorithm to measure the density of the polymer film is known to ordinary skilled in the art and would not require any novel techniques and experimentations.
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

Regarding Claim 8, Gogolides discloses a polymer film comprises polymethylmethyl acrylate (PMMA), polysiloxane (PDMS) (abstract, col 3, line 52-54).
Regarding Claim 9, Gogolides discloses the polyolefin comprises polypropylene, the polyester comprises at least polyethylene terephthalate (col 2, line 66-67).
Regarding Claim 10, Ryu discloses that polymer film/chain could be analyzed by XRD analysis and contact angles ([00138-[00141]).
Regarding Claim 12, Gogolides discloses plasma treatment device which is source of ions or electrons therefore, surface treatment device is an electron treatment device (abstract, col 3, line 57).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogolides et. al.(US 8951428, listed in IDS)   and Ryu et. al. (US 20190345300) as evidenced by Park et. al. (US 20170226235) as applied in Claim 1, in view of Tokunaga et. al. (US 20160076134).
Regarding Claim(s) 2-3, Gogolides/Ryu disclose all limitations of Claim 1, except that part of the surface of the polymer film comprises a polymeric coating. In the same field of endeavor pertaining to the art, Tokunaga discloses that polymer film comprises a polymeric coating ([00178]-[0180]) and the polymeric coating is polyester.
It would be obvious for one ordinary skilled in the art to combine the Gogolides teachings with that of Tokunaga’s teaching of coating the surface of the polymer film for the purpose of desired film properties.
Claim(s) 7, 11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogolides et. al.(US 8951428, listed in IDS)  and Ryu et. al. (US 20190345300) as evidenced by Park et. al. (US 20170226235) as applied in Claim 1, in view of Grace et. al. (US 6149985).
Regarding Claims 7, Gogolides/Ryu disclose all limitations of Claim 1 adjusting the surface treatment device for  residence time of the polymer film in the surface treatment device ((col 3, line 63-67), Gogolides). In the same field of endeavor pertaining to the art, Grace discloses calculating with an algorithm a charged particle dose for treatment of at least one of the polymer film based on residence time and electrode area (col 14, line 42-47).
It would have been obvious for one ordinary skilled in the art to combine the teaching of Gogolides with the teachings of the charged particle dose by Grace for the purpose of optimized treatment parameters required for treatment the polymer (col 4, line 13-15, Grace).
Regarding Claim 11 and 16, Gogolides discloses the process gas is inorganic like noble gases (col 3, line 60-61).
Regarding Claim 15, Gogolides discloses a surface treatment method for a polymer film, comprising: - providing information regarding the polymer film to a surface treatment device (col 3, line 63-67), Gogolides); - calculating with an algorithm the surface atom density of  the polymer film based on the information about the polymer film (as discussed in Claim 1) - calculating with an algorithm the residence time of the polymer film in the surface treatment device based on at least one dimension of the surface treatment device in the machine direction and a polymer film conveyance speed in the machine direction (col 14, line 42-47); - calculating with an algorithm a charged particle dose for treatment of at least one of the polymer film and: the polymeric coating based on discharge electric current (col 4, line 8-10, Grace), adjusting at the surface treatment device by the information based on residence/processing time of the polymer film in the surface treatment device (col 3, line 63-67, Gogolides); and - applying the discharge of charged particles to a surface of the polymer film during the residence time of the polymer film in the surface treatment device to obtain a surface treated polymer film (applying bias voltage to power on the device resulting in discharge of charge particles which is applied to the film as long it’s in the device).

Claim(s) 13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogolides et. al.(US 8951428, listed in IDS)  and Ryu et. al. (US 20190345300) as evidenced by Park et. al. (US 20170226235) as applied in Claim 7, in view of Grace et. al. (US 6149985) further in view of Busardo (US 20130112553).
Regarding Claims 13, 18 and 19, the combination of Claim 7 disclose the algorithm for charge particle dose but didn’t disclose the values for charge particle dose treatment. In the same filed of endeavor pertaining to the art Busardo discloses value of charge particle dose treatment is  i.e. 5.times.10.sup.14 to 10.sup.18 ions/cm.sup.2 ions/cm2 which meet the claim range.
It would be obvious for one ordinary skilled in the art to combine the combinations of claim 7 with the Busardo’s teaching for the purpose of optimizing treatment parameters required for treatment the polymer used.
Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogolides et. al.(US 8951428, listed in IDS)  and Ryu et. al. (US 20190345300) as evidenced by Park et. al. (US 20170226235) as applied in Claim 7, in view of Jang et.al. (US 20110070411).
Regarding Claims 14 and 20, the combination of Claim 7 disclose the charge particle required for treatment but didn’t disclose the values required for the charge particle energy. In the same field of endeavor pertaining to the art Jang discloses charged particles energy for treatment of at least one of the polymer film is 1000ev ([0022]) which is close to claim limitation.

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. One would have been motivated to optimize the charge enrgy parameter for the purpose of desired treatment required for a particular polymer. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogolides et. al.(US 8951428, listed in IDS and  Ryu et. al. (US 20190345300) as evidenced by Park et. al. (US 20170226235) as applied to claim 12, in view of Middleton (US 20130196041).
Regarding Claim 17, Gogolides discloses all the limitations of Claim 12 except the explicit source of plasma in the plasma treatment device. In the same field of endeavor pertaining to the treatment of plasma treatment in polymer films, MIddleton discloses the source is glow discharge ([0008]).
It would be obvious for one ordinary skilled in the art to combine the teachings of Gogolides with that of teaching of plasma source taught by Middleton for the purpose of treating the surface of the polymer films with desired chemical and physical modifications ([0008],Middleton).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741